Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-23, 26-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by HUANG et al. (US 2021/0307061 A1), hereinafter HUANG.
Regarding claim 1, HUANG discloses a method of wireless communication (terminal 150, see figure 1b), comprising: 
detecting a control channel transmission from a base station during a configured discovery reference signal window on a shared spectrum (the at least one controller 106 of the base station 100 may configure the indication of a current SSB COT being a first and a last of the one or more SSB COT and the indication of the number of candidate SSBs to be transmitted in a current SSB COT being the total number of candidate SSBs in the SS burst set, see ¶ 0048); and 
measuring synchronization signal blocks (SSBs) at expected SSB positions within a maximum SSB burst length starting from the control channel transmission during the discovery reference signal window (the at least one controller 156 of the terminal 150 may determine whether a received SSB is a last SSB of the candidate SSBs based on a comparison of a SSB index of the received SSB with the total number of the candidate SSBs in the SS burst set. For example, the at least one controller 156 may determine that there are twelve candidate SSBs in a SS burst set and a received SSB has a SSB index of 12. The received SSB may then be determined to be the last SSB, see ¶ 0048).
Regarding claim 2, HUANG discloses the control channel transmission is a channel occupancy time structure indicator (COT-SI) (the terminal comprises a receiver which, in operation, is configured to receive candidate synchronization signal/physical broadcast channel blocks (SSBs) in a synchronization signal (SS) burst set, the candidate SSBs being transmitted within one or more SSB channel occupancy time (SSB COT) from a base station; see ¶ 0007).
Regarding claim 3, HUANG discloses wherein the maximum SSB burst length is a number of slots equal to half of a configured maximum number of SSBs (the at least one controller 156 may determine that there are twelve candidate SSBs in a SS burst set and a received SSB has a SSB index of 12, see ¶ 0048; figure 4b shows the SSB index of 12 is half of the SSB COT).
Regarding claim 6, HUANG discloses the control channel transmission indicates the maximum SSB burst length (the at least one controller 156 may determine that there are twelve candidate SSBs in a SS burst set and a received SSB has a SSB index of 12, see ¶ 0048). 
Regarding claim 7, HUANG discloses the control channel transmission includes an explicit bit field indicating the maximum SSB burst length (SSB index, see figure 4a, 4b).
Regarding claim 08, HUANG discloses wherein the control channel transmission includes a channel occupancy time duration and the maximum SSB burst length is a minimum of the channel occupancy time duration and a number of slots equal to half of a configured maximum number of SSBs (the base station 100 may also determine the number of SSB COTs that are needed for transmitting the candidate SSBs in a SS burst set based on the duration of the first SSB COT, see ¶ 0042; figure 4b shows the SSB index of 12 is half of the total SSB COT slots).
Regarding claim 9, HUANG inherently discloses entering a sleep mode after measuring SSBs at the expected SSB positions (inherent feature: if the channel is not in used, it enter “idle” mode, see ¶s 0034, 0042, 0049). 
Regarding claim 10, HUANG discloses the expected SSB positions consist of a configured number of consecutive SSB positions following the control channel transmission (SSB index indicates expected SSB positions, see figures 4a, 4b).
Regarding claim 11, HUANG discloses a method of wireless communication, comprising: 
transmitting a control channel transmission from a base station during a configured discovery reference signal window on a shared spectrum (the at least one controller 106 of the base station 100 may configure the indication of a current SSB COT being a first and a last of the one or more SSB COT and the indication of the number of candidate SSBs to be transmitted in a current SSB COT being the total number of candidate SSBs in the SS burst set, see ¶ 0048); and 
transmitting synchronization signal block (SSB) at expected SSB positions within a maximum SSB burst length starting from the control channel transmission during the discovery reference signal window (the at least one controller 156 of the terminal 150 may determine whether a received SSB is a last SSB of the candidate SSBs based on a comparison of a SSB index of the received SSB with the total number of the candidate SSBs in the SS burst set. For example, the at least one controller 156 may determine that there are twelve candidate SSBs in a SS burst set and a received SSB has a SSB index of 12. The received SSB may then be determined to be the last SSB, see ¶ 0048).
Regarding claim 12, HUANG discloses the control channel transmission is a channel occupancy time structure indicator (COT-SI) (the terminal comprises a receiver which, in operation, is configured to receive candidate synchronization signal/physical broadcast channel blocks (SSBs) in a synchronization signal (SS) burst set, the candidate SSBs being transmitted within one or more SSB channel occupancy time (SSB COT) from a base station; see ¶ 0007).
Regarding claim 13, HUANG discloses wherein the maximum SSB burst length is a number of slots equal to half of a configured maximum number of SSBs (the at least one controller 156 may determine that there are twelve candidate SSBs in a SS burst set and a received SSB has a SSB index of 12, see ¶ 0048; figure 4b shows the SSB index of 12 is half of the total SSB COT slots).
Regarding claim 14, HUANG discloses the control channel transmission indicates the maximum SSB burst length (the at least one controller 156 may determine that there are twelve candidate SSBs in a SS burst set and a received SSB has a SSB index of 12, see ¶ 0048). 
Regarding claim 15, HUANG discloses the control channel transmission includes an explicit bit field indicating the maximum SSB burst length (SSB index, see figure 4a, 4b).
Regarding claim 16, HUANG discloses wherein transmitting the SSBs at the expected SSB positions comprises transmitting the SSBs in a first COT and in a second COT (transmitting SSBs in at least first COT and in second COT, see figures 4a-7b).
Regarding claim 17, HUANG discloses wherein the control channel transmission includes a channel occupancy time duration and the maximum SSB burst length is a minimum of the channel occupancy time duration and a number of slots equal to half of a configured maximum number of SSBs (the base station 100 may also determine the number of SSB COTs that are needed for transmitting the candidate SSBs in a SS burst set based on the duration of the first SSB COT, see ¶ 0042; figure 4b shows the SSB index of 12 is half of the total SSB COT slots).
Regarding claim 18, HUANG discloses transmitting the SSBs at the expected SSB positions comprises transmitting the SSBs within the channel occupancy time duration (the base station 100 may also determine the number of SSB COTs that are needed for transmitting the candidate SSBs in a SS burst set based on the duration of the first SSB COT, see ¶ 0042).
Regarding claim 19, HUANG discloses transmitting the control channel transmission comprises performing a listen before talk (LBT) procedure or clear channel assessment (CCA) procedure on the shared spectrum prior to transmitting the control channel transmission (The establishment of the initial access may be in accordance with a LBT procedure at the base station. In a LBT procedure, the base station checks whether current channel is idle. If the current channel is idle, the base station may obtain a first synchronization signal/physical broadcast channel block (SSB) channel occupancy time (COT) and transmit candidate SSBs within the first SSB COT, see ¶ 0034).
Regarding claim 20, HUANG discloses the expected SSB positions consist of a configured number of consecutive SSB positions following the control channel transmission (SSB index indicates expected SSB positions, see figures 4a, 4b). 
Regarding claim 21, HUANG discloses an apparatus for wireless communication, comprising: a memory storing computer-executable instructions; and at least one processor coupled to the memory and configured to execute the computer-executable instructions to: 
detect a control channel transmission from a base station during a configured discovery reference signal window on a shared spectrum (the at least one controller 106 of the base station 100 may configure the indication of a current SSB COT being a first and a last of the one or more SSB COT and the indication of the number of candidate SSBs to be transmitted in a current SSB COT being the total number of candidate SSBs in the SS burst set, see ¶ 0048); and 
measure synchronization signal blocks (SSBs) at expected SSB positions within a maximum SSB burst length starting from the control channel transmission during the discovery reference signal window (the at least one controller 156 of the terminal 150 may determine whether a received SSB is a last SSB of the candidate SSBs based on a comparison of a SSB index of the received SSB with the total number of the candidate SSBs in the SS burst set. For example, the at least one controller 156 may determine that there are twelve candidate SSBs in a SS burst set and a received SSB has a SSB index of 12. The received SSB may then be determined to be the last SSB, see ¶ 0048).
Regarding claim 22, HUANG discloses the control channel transmission is a channel occupancy time structure indicator (COT-SI) (the terminal comprises a receiver which, in operation, is configured to receive candidate synchronization signal/physical broadcast channel blocks (SSBs) in a synchronization signal (SS) burst set, the candidate SSBs being transmitted within one or more SSB channel occupancy time (SSB COT) from a base station; see ¶ 0007).

Regarding claim 23, HUANG discloses wherein the maximum SSB burst length is a number of slots equal to half of a configured maximum number of SSBs (the at least one controller 156 may determine that there are twelve candidate SSBs in a SS burst set and a received SSB has a SSB index of 12, see ¶ 0048; figure 4b shows the SSB index of 12 is half of the SSB COT).
Regarding claim 26, HUANG discloses the control channel transmission indicates the maximum SSB burst length (the at least one controller 156 may determine that there are twelve candidate SSBs in a SS burst set and a received SSB has a SSB index of 12, see ¶ 0048). 
Regarding claim 27, HUANG discloses the control channel transmission includes an explicit bit field indicating the maximum SSB burst length (SSB index, see figure 4a, 4b).
Regarding claim 28, HUANG discloses wherein the control channel transmission includes a channel occupancy time duration and the maximum SSB burst length is a minimum of the channel occupancy time duration and a number of slots equal to half of a configured maximum number of SSBs (the base station 100 may also determine the number of SSB COTs that are needed for transmitting the candidate SSBs in a SS burst set based on the duration of the first SSB COT, see ¶ 0042; figure 4b shows the SSB index of 12 is half of the total SSB COT slots).
Regarding claim 29, HUANG inherently discloses entering a sleep mode after measuring SSBs at the expected SSB positions (inherent feature: if the channel is not in used, it enter “idle” mode, see ¶s 0034, 0042, 0049).
Regarding claim 30, HUANG discloses an apparatus for wireless communication, comprising: a memory storing computer-executable instructions; and at least one processor coupled to the memory and configured to execute the computer-executable instructions to: 
transmit a control channel transmission from a base station during a configured discovery reference signal window on a shared spectrum (the at least one controller 106 of the base station 100 may configure the indication of a current SSB COT being a first and a last of the one or more SSB COT and the indication of the number of candidate SSBs to be transmitted in a current SSB COT being the total number of candidate SSBs in the SS burst set, see ¶ 0048); and 
transmit synchronization signal block (SSB) at expected SSB positions within a maximum SSB burst length starting from the control channel transmission during the discovery reference signal window (the at least one controller 156 of the terminal 150 may determine whether a received SSB is a last SSB of the candidate SSBs based on a comparison of a SSB index of the received SSB with the total number of the candidate SSBs in the SS burst set. For example, the at least one controller 156 may determine that there are twelve candidate SSBs in a SS burst set and a received SSB has a SSB index of 12. The received SSB may then be determined to be the last SSB, see ¶ 0048).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 4-5, 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over HUANG in view of SHAH et al. (US 2021/0112536 A1), hereinafter SHAH.
Regarding claims 4-5, 24-25, HUANG fails to discloses measuring the SSBs at the expected SSB positions comprises stopping the measuring after the expected SSB positions or  wherein measuring the SSBs at the expected SSB positions comprises stopping the measuring at an end of the discovery reference signal window.	In the same filed of endeavor, SHAH according to a ninth aspect provided in addition to any of the first to third aspects, the first time period starts every time when a synchronization block monitoring timing period starts. Optionally, the receiver, when in operation, stops monitoring the downlink channel for the downlink control information during the second time period when a received channel occupancy time, during which the base station is allowed to occupy the downlink channel, expires (see ¶ 0202, 0207).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate SHAH’s teaching the network/system taught by HUANG for providing improved procedures to optimize how and when the user equipment monitors the downlink channels of radio cell for downlink control information transmitted by a base station.

Conclusion
	Any response to this action should be mailed to:
The following address mail to be delivered by the United States Postal Service (USPS) only:	
	
		Mail Stop _____________
Commissioner for Patents	
		P. O. Box 1450
	Alexandria, VA 22313-1450

		or faxed to:
		(571) 273-8300, (for formal communications intended for entry)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bob A. Phunkulh whose telephone number is (571) 272-3083.  The examiner can normally be reached on Monday-Thursday from 8:00 A.M. to 5:00 P.M. (first week of the bi-week) and Monday-Friday (for second week of the bi-week).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor CHARLES C. JIANG can be reach on (571) 270-7191. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BOB A PHUNKULH/Primary Examiner, Art Unit 2412